| Mili  ERIO DE
DPM

13

1
2ú

Números

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, ingeniero Víctor Manuel Vargas Vargas, identificado con
Documento Nacional de Identidad N* 08212064, autorizado por el artículo 13" del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”; y,

(ii) EXPLORACIONES MILENIO S.A. identificada con R.U.C. N* 20304312271, con
domicilio en Calle Bartolomé Trujillo N* 577, distrito de Miraflores, Lima, debidamente
representada por su Gerente General señor Theodore John Muraro, identificado con Carnet de
Extranjería N* 000503781 y por el Director señor Michael Glover Steger, identificado con
Carnet de Extranjería N* 000201289, según poder inscrito en el Asiento CO0013 de la Partida
N* 11725959 del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo |l!.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N” 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 02 de abril de 2009 la suscripción del Contrato de
Inversión al que se refiere el artículo 1* de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

WiiSI

Pp

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes ¡DM
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 616,554.00 (Seiscientos Diez y Seis Mil Quinientos
Cincuenta y Cuatro y 00/100 Dólares Americanos), en un plazo de cinco (5) meses contados a
partir del mes de agosto de 2009 hasta diciembre de 2009.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 330-2009-MEM/DM, publicada en el Diario Oficial El
Peruano el 06 de agosto de 2009, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3* del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

| NIIwISTERIO D E
| De mM
| y

|
MINISTERIO DE ENERGIA Y MINAS | o

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N” 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 27 días del mes de agosto de dos mil nueve.

OSA Lab, Abi

SS,
HIEDDOR JA MURARO E ONISTA
GERENTE GENERAL Michael Glover Steger

Ing ÁÍCTOR MANUEL VARGAS VARGAS
Director General de Minerla APODERADO
, 0z:SE 008'z

E 100"00Y El [00'00€ “1e1/9Jes ejuoja¡a) '¡e1pes upIDeoJunuoo eÁn¡ou! 'seuOJOBo/UNLOO SP SOIDIM9S|
2 jooóse | fowos [| | “eONPuuJOJUl 9 SELUAJSIS SP SOPIAS|
ME] 0 foo'o00's! | TeJuaIque uOIO9aJo1d E] LO) SOPEUODe|a) SOLOS]
ed 100058 'soyuawedueo ep ugin9n:]suos ej Á u9roeJo¡dxa ap sapepiaoe se; esed soesaoau
de u9pDeJoJdxe ep sepepiapoe sel esed|

Fl]
=]
=]
Sa
10]

soueseoau sodinbe Á so¡n9yan 'eveumbeu ap oJamueuy oJusepuaJe o Jajmbjy]|
“eJQuIu UOIOBIo[dxa ap SAPepiAnoe se] ua OpezIyn|
odinba Á eueumbeu ap uoroejedas Á ojuaIIuayueLU 'UQIDDAdSU! SP SOIDIAIAS|

100091 'eJaulu uQroeJordxa ap SAPepIAoe sej e sopeunsap|
seuoypne Á sajeinadsa so91u93) SOIPn]sa 'BJOInsuo) *e11osase ap o1d1n19S|
100'000'Z

S
a
rl
fa]

"oppaÁ01d J9p Jem ¡ep oanesado ¡euosied ¡ep uproejuswye Á ojuenuelo¡e ap oJo1uas|
P18UIN UOIDEJO[dX3 SP PEPIABOY El E SOPE]n9u/A SOJ9/m18S SONO (q
“(919 'enBe "sojans 'saje1auluu ap SISIJBUE) oL10JeJOqe| ap seÁesuz]

ECC IRM COTE
foo'ooo'ozy | | 100'000'09 “(emSn9Jad 0J01) ESISAS) UQIDE|NOJO ap Á BUNUBLUEIp UOEJOLIad ap sol

Ñ l00'559'9 Ñ z “(se90J ep eoJugou 'SeoJ9e SeyeIBojo] eo mue DoJOU9poninsas|

*sO0IBo/OJpIy “sO01eJbesou1u 'sooyesboned aÁnjoul) soouoajoaB A sooIbojoao]|

"soo¡sppoeb Á sooye1bodo_|

219u1A U9IDeJO¡dx3 ap souoresado ap sojo1as (e

SOIDIAY3S "11!

[00"00S

"V'S OINTIAN SINOIOVHOIdX3 |

loN OXINV

ANEXO NP Il

|MINISTERIO E:

DP

400390 y

E

$ NORMAS LEGALES |

Lima, jueves 6 de agosto de 2003

Ejecutoras para que elaboren las correspondientes “Notas
para Modificación Presupuestaria” que se requieran, como
consecuencia de lo dispuesto en la presente norma.

Artículo 3*.- Limitación al uso de los recursos

Los recursos de la transferencia de partidas a que
hace referencia el artículo 1% del presente dispositivo,
no podrán ser destinados, bajo responsabilidad, a fines
distintos para los cuales son transferidos.

Artículo 4”.- Refrendo

El presente Decreto Supremo será refrendado por
el Ministro de Economía y Finanzas y por el Ministro de
Agricultura.

Dado en la Casa de Gobierno, en Lima, a los cinco
días del mes de agosto del año dos mil nueve.

ALAN GARCÍA PÉREZ
Presidente Constitucional de la República

LUIS CARRANZA UGARTE
Ministro de Economía y Finanzas

ADOLFO DE CÓRDOVA VÉLEZ
Ministro de Agricultura

380336-4

ENERGIA IN,

Autorizan viaje de Viceministro de
Energía para participar en las labores
al interior del Grupo de Trabajo Ad Hoc
Perú - Brasil de Integración Energética

RESOLUCIÓN SUPREMA
N? 061-2009-EM

Lima, 5 de agosto de 2009
CONSIDERANDO:

Que, el Perú y Brasil mantienen un excelente nivel en
sus relaciones bilaterales, situación que ha permitido en los
últimos años profundizar notoriamente nuestros vínculos
en el campo político, económico-comercial, social, de
cooperación, y de integración fronteriza, entre otros;

Que, en el marco del reforzamiento de las relaciones
bilaterales, es prioritaria la participación del ingeniero Daniel
Camac Gutierrez, Viceministro de Energía del Ministerio
de Energía y Minas, en las labores al interior del Grupo de
Trabajo Ad Hoc Perú-Brasil de Integración Energética, lo que
constituye una importante oportunidad para que el Sector
Energía y Minas tome contacto con sus homólogos de la
región y fortalecer los lazos de cooperación internacional,
objetivos indispensables para el desarrollo del Sector;

Que, en ese sentido, es necesario autorizar el viaje
del ingeniero Daniel Camac Gutierrez, entre los días 6 al
8 de agosto de 2009, debiendo el Ministerio de Energía y
Minas asumir con cargo a su presupuesto, los gastos que
se irroguen por el evento antes indicado por concepto de
pasajes, viáticos y Tarifa Corpac;

De conformidad con lo dispuesto en la Ley N? 27619,
Ley que regula la autorización de viajes al exterior de
servidores y funcionarios públicos, y su Reglamento
aprobado por Decreto Supremo N* 047-2002-PCM, así
como la Directiva N* 002-2009-MEM/SEG, aprobada por
Resolución Secretarial N* 009-2009-MEM/SEG;

SE RESUELVE:

Artículo 1%.- Autorizar el viaje del ingeniero Daniel
Camac Gutierrez, Viceministro de Energía del Ministerio de
Energía y Minas, a la ciudad de Rio de Janeiro, Brasil, entre
los días 6 al 8 de agosto de 2009, para los fines a que se
refiere la parte considerativa de la presente Resolución.

Artículo'2.- Los gastos que irrogue:Blaqumplimiento
de la presente resolución;-serán-oubie

presupuesto del Ministerio de Energía y Minas, de acuerdo

al siguiente detalle:

Pasajes US$ 1,500.00
Viáticos ($ 200 x 3 días) US$ 600.00
Tarifa Corpac US$ 30.25

Artículo 3%.- La presente Resolución Suprema no
dará derecho a exoneración o liberación de impuestos
aduaneros de ninguna clase o denominación.

Artículo 4”.- La presente Resolución Suprema será
refrendada por el Presidente del Consejo de Ministros y
por el Ministro de Energía y Minas.

Regístrese, comuniquese y publíquese.

ALÁN GARCÍA PÉREZ
Presidente Constitucional de la República

JAVIER VELASQUEZ QUESQUÉN
Presidente del Consejo de Ministros

PEDRO SÁNCHEZ GAMARRA Lu

Ministro de Energía y Minas
380336-14

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho
a devolución del IGV e Impuesto
de Promoción Municipal a favor de
Exploraciones Milenio S.A. durante la
fase de exploración

RESOLUCIÓN MINISTERIAL
N* 330-2009-MEM/DM

Lima, 3 de agosto de 2009

CONSIDERANDO:

Que, mediante Decreto Supremo N” 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por la
Ley N*27862, que dispone la devolución del Impuesto General
alas Ventas e Impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase de exploración;

Que, el inciso c) del artículo 6” del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de *
Energía y Minas, previa opinión favorable del Ministerio
de Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto
General a las Ventas e Impuesto de Promoción Municipal;

Que, EXPLORACIONES MILENIO S.A. solicitó al
Ministerio de Energía y Minas la suscripción de un Contrato
de Inversión en Exploración, adjuntando la lista de bienes
y servicios cuya adquisición le otorgará el derecho a la
devolución del Impuesto General a las Ventas e Impuesto
de Promoción Municipal, durante la fase de exploración;

Que, el Ministerio de Economía y Finanzas mediante Oficio
N* 215-2009-EF/15.01 de fecha 08 de julio de 2009, emitió
opinión favorable a la lista de bienes y servicios presentada
por EXPLORACIONES MILENIO S.A. considerando que la
lista presentada por la citada empresa coincide con los bienes
y servicios aprobados por el Decreto Supremo N” 150-2002-
EF, adecuada al Arancel de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 6” del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N” 082-2002-EF y el artículo
9” del Reglamento de Organización y Funciones del
Ministerio de Energía y Minas, aprobado por Decreto
Supremo N* 031-2007-EM;

q IL es CINE RISA Y dei
DPW - DGM |
1 ¿ |
ao |
s E en |
El Peruano. fr + se |
La Jue e auto d 2008 % NORMAS LEGALES| 400391 |
_ OA e:
SE RESUELVE: 1 e 3 DAA |
j Artículo Único.- Aprobar la lista de bienes y servicios 0141300000 [LOS DEMÁS INSTRUMENTOS Y “DE
l cuya adquisición otorgará' el derecho a la devolución del INAVEGACIÓN
Impuesto General a las Ventas e Impuesto de Promoción | [35|9015.10.00.00 [TELEMÉTROS
Municipal a favor de EXPLORACIONES MILENIO S.A. [36 | 9015.20.10.00 [TEODOLITOS: A
durante la fase de exploración, de acuerdo con el Anexo que [37 | 9015.20.20.00 [TAQUÍMETROS.
forma parte integrante de la presente resolución ministerial. ¡38 | 9015.30.00.00 [NIVELES z
139 | 9015.40.10.00 [INSTRUMENTOS YAPARATOS DE FOTOGRAMETRÍA,
Regístrese, comuníquese y publíquese. ¡ELÉCTRICOS O ELECTRÓNICOS.
40 | 9015.40.90.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS DE|'
PEDRO SÁNCHEZ GAMARRA EnTONAUETOA EXCEPTO ELÉCTRICOS O|.
Ministro de Energía y Minas [ELECTRÓNICOS
(41 | 9015.50.10.00 [LOS DEMÁS INSTRUMENTOS Y. APARATOS
ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE|
¡ [FOTOGRAMETRÍA
ANEXO [42 [9015.80.90.00 [LOS DEMÁS INSTRUMENTOS . Y APARATOS
[EXCEPTO ELÉCTRICOS O ELECTRÓNICOS
Lista! e Slenes os cun JIENEN [43 | 9015.90.00.00 [PARTES Y ACCESORIOS
DI Di IÓN DE IGV e IPM 44 [9020.00.00.00 [LOS DEMÁS APARATOS RESPIRATORIOS Y|:
DE EXPLORACIONES MILENIO S.A. MÁSCARAS ANTIGÁS, EXCEPTO LAS MÁSCARAS] |
z DE PROTECCIÓN SIN MECANISMO NI ELEMENTO! |
L BIENES [FILTRANTE AMOVIBLE ,
145 | 9027.30.00.00 [ESPECTRÓMETROS, ESPECTROFOTÓMETROS Y|
-SPECTRÓGRAFOS QUE UTILICEN RADIACIONES|
e e VISIBLES, IR) e
2508-10.00.00 [BENTONITA 146 | 9030.33.00.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS PARA|
3824.90.60.00 A OESARALIDOS DEPERFORACIÓN heno O gon e in " DsPoSImvO
[Ri
3926.90.60.00 [PROTECTORES  ANTIRRUIDOS DE MATERIA spa
PLÁSTICA Il. SERVICIOS
8401.10.00.00 [CALZADO , CON PUNTERA METÁLICA DE
[PROTECCIÓN a)_Servicios de Operaciones de Exploración Minera;
[5 [6506.10.00.00 |CASCOS DE SEGURIDAD + —Topográficos y geodésicos.
[6 | 7228.80.00.00 [BARRAS HUECAS PARA PERFORACIÓN DE ACEROS ñ >

'ALEADOS O SIN ALEAR

cos y geotécnicos (incluye pelrográficos, mineragráicos,
paa icos, restitución fotogramétrica,folografías aéreas, mecánica de
10089).

|7_ | 7304.22.00.00 [TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE

[8_ [7304.23.00.00 [LOS DEMÁS TUBOS DE PERFORACIÓN + Servicios geofisicos y geoquímicos (Incluye ensayes).

[9 [8207.13.10.00 (TRÉPANOS Y CORONAS CON PARTE OPERANTE + Servicios de perforación diamantina y de circulación reversa (rolo|
[DE CERMET. percusiva).

110 | 8207.13.20.00 [BROCAS CON PARTE OPERANTE DE CERMET. > Servicios aerotopográficos,

11 | 8207.13.30.00 [BARRENAS INTEGRALES CON PARTE OPERANTE| + Servicios de interpretación mulliespectral de imágenes ya sean satelitales]

[DE CERMET

equipos aerotransportados.

8207.13.90.00

Ensayes de laboratorio (análisis de minerales, suelos, agua, ele]

LOS DEMÁS UTILES CON PARTE OPERANTE DE! .
[CERMET.

8207.19.10.00

b)

tros Servicios Vinculados a la Actividad de Exploración Minera;

[TRÉPANOS Y CORONAS EXCEPTO DE CERMET.

8207.19.21.00

[BROCAS DIAMANTADAS EXCEPTO DE CERMET

8207.19.29.00

Servicio de alojamiento y alimentación del personal operativo del Titular
del Proyecto.

ILAS DEMÁS BROCAS EXCEPTO DE CERMET Y E
IDIAMANTADAS

8207.19.30.00

Servicio de asesoría, consultoria, estudios técnicos especiales y|
auditorias destinados a las actividades de exploración minera. .

[BARRENAS INTEGRALES 5

8207.19.80.00

LOS” DEMÁS ÚTILES INTERCAMBIABLES DE
[PERFORACIÓN Y SONDEO.

Servicios de diseño, construcción, montaje industial, eléctrico y|
mecánico, armado y desarmado de maquinarias y equipo necesario para!
las actividades de la exploración minera.

8207.90.00.00.

LOS DEMÁS ÚTILES INTERCAMBIABLES. .

8430.41.00.00

MÁS — MÁQUINAS DE SONDEO Ol

Servicios de inspección, mantenimiento y reparación de maquinaria y
equipo utilizado en las actividades de exploración minera.

LAS DE
PERFORACIÓN AUTOPROPULSADAS.

8430.49.00.00

JINAS__ DE__ SONDEO Y]

Alquiler o arrendamiento financiero de maquinaria, vehiculos y equipos
necesarios para las actividades de exploración.

LAS DEMÁS  MÁQUI
PERFORACIÓN EXCEPTO AUTOPROPULSADAS :

INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN |
[AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS) — |

Transporte de personal, maquinaria, equipo, materiales y suministros
[21 | 8431.43.10.00 [BALANCINES cie on las actividades de exploración y la construcción del-.
(22 | 6431.43.90.00 [LAS DEMÁS PARTES DE LAS MÁQUINAS DE| amenos
SONDEO O PERFORACIÓN DE LAS SUBPARTIDAS | + Servicios médicos y hospitalarios.
8430.41 U 8430.49 Ñ + Servicios relacionados con la protección ambiental
23 | 8517.61.00.00 [ESTACIONES BASE + Servicios de sistemas e informática.
[24 | as17.6290.00 [LOS DEMÁS APARATOS PARA LA RECEPCIÓN, = Servicios de comunicaciones, incluyen comunicación radial, telelonía|'
[CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN! satelital. fo 3
a Dra] o POR SIDO LE + Servicios de seguridad industrial y contraincendios.
3:40.2200 [SOPORTES — ÓPTI 5 Servicios. 1 "7 al 7]
[REPRODUCIR IMAGEN O IMAGEN Y SONIDO - ona = eeguntod x viilencia de instalaciones y personal operativo.
128 | 8523.40.29.00 [LOS DEMÁS SOPORTES ÓPTICOS GRABADOS TAATT
(27 | 8704.21.10.10 [CAMIONETAS PICK-UP DE ENCENDIDO POR
COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL| 379447-1
CON CARGA MAXIMA INFERIOR O IGUALA 45371.
ll
(28 | 8705.20.00.00 [CAMIONES AUTOMÓVILES PARA SONDEO Ol
PERFORACIÓN JUSTICIA
(29 | 8006.30.00.00 [CÁMARAS ESPECIALES PARA  FOTOGRAFÍA|
SUBMARINA O AÉREA, EXAMEN MÉDICO DE Ñ 4
Moomcotocomiacina | | Designan Procurador Público del
o 4
[30 | 9011.10.00.00 [MICROSCOPIOS ESTEREOSCOPICOS Ministerio de Vivienda, Construcción y
[31 | 9011.20.00.00 [LOS "DEMÁS — MICROSCOPIOS RA| | Saneamiento
FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O|
[32 | 9012.10.00.00 Moods CEET LOS ÓPTICOS, RESOLUCIÓN SUPREMA, 3
107 E ] > 185-: 4
IDIFRACTÓGRAFOS AF 185-2009-JUs ]
33 | 9014.20.00.00

Lima, 5 de agosto de 2009

ANEXO N?” II

EXPLORACIONES MILENIO S.A.

MINISTERIO DE ENERGIA Y MINAS |

DPM - DGM

PROPIEDADES MINERAS
1 Cañariaco A 15000004Y02 1.000
2 Cañariaco B 15000005Y02 1000
3 Cañariaco C 15000006 Y01 1 000
4 Cañariaco D 15000007Y01 500
y: Cañariaco E 01-00226-04 1.000
6 Cañariaco F1 01-00312-04 1 000

1]

